Response of Supreme Court.
The Court of Appeals certifies to this court for determination the following question: Was "An act to provide a better system of public roads for Blount county," approved August 28, 1915 (Local Acts 1915, pp. 184-190), enacted in conformity with the requirements of section 106 of the Constitution?
This section requires that notice of intention to apply for the passage of a local law shall be published in the county where the matter or thing to be affected is situated, and that such notice shall "state the substance of the proposed law." The notice given in this case was for "a road law, requiring eight days' work or the payment of $5, money to be paid to an authorized person under bond in each precinct, the road to be worked by contract or district foremen under bond, by direction of the commissioners' court."
It requires neither argument nor authority *Page 337 
to support the conclusion, which seems immediately and, indeed, obtrusively apparent, that notice of the substance of one section (8) of an act containing 22 other sections, and embodying, as its title indicates, a complete system for the construction and maintenance of the public roads of the county, is utterly insufficient to meet the constitutional requirement. In the enforcement of the higher law, this court must, though with reluctance, pronounce the local act in question unconstitutional and void.
Let this opinion be certified to the Court of Appeals. All the Justices concur.